SANDERS, Justice
(concurring).
I concur in the remand of this case to the Louisiana Public Service Commission for further proceedings.
The wide differential between the original cost and acquisition price of the property devoted to public service has produced a serious rate problem requiring the fullest study and consideration. In 1946 the Louisiana Public Service Commission abandoned the “fair value” theory and adopted the “prudent investment” theory for rate-making purposes. See Louisiana Public Service Commission v. Louisiana Power and Light Company, 65 PUR (NS) 18. At the same time the Commission adopted as the starting point for rate base determination the original cost of the property in useful service. This required the ascertainment of the cost of the property at the time it was first devoted to public use. However, provision was made for an account designated as “Utility Plant Acquisition Adjustments.” This account was designed for the consideration of acquisition costs in excess of original cost in the rate-making process. See Louisiana Public Service Commission v. Louisiana Power and Light Company, supra. The instant case involves a differential arising from an acquisition price less than the original cost. The differential presents both an accounting and a disposition problem for rate purposes. See Bonbright, Principles of Public Utility Rates, p. 176 (1961). In my opinion the present record is inadequate to properly resolve the issue raised by the appeal.
For the reasons assigned, I respectfully concur in the decree.